Warren E. Burger: We will hear arguments next in 78-1874, Massachusetts v. Meehan. I think you may proceed whenever you are ready, Miss Smith.
Barbara A. H. Smith: Mr. Chief Justice, and may it please the Court. I am Barbara A. H. Smith. I am Assistant Attorney General for the Commonwealth of Massachusetts, and I represent the commonwealth seeking review of an order of the Supreme Judicial Court of Massachusetts which required --
Warren E. Burger: I'm not sure that the amplifying system is working here, Miss Smith. If you will just desist for a moment. Are we functioning now? Very well, you may proceed.
Barbara A. H. Smith: The commonwealth seeks review of an order of the Supreme Judicial Court requiring suppression of a confession of certain real evidence which was obtained pursuant to a search warrant based upon that confession and a subsequent and culpatory statement by the defendant to his mother. The basic issue is whether the Fifth Amendment requires such suppression. I shall limit discussion of the facts to those surrounding the confession since the legality of the arrest is not at issue. The body of the victim was discovered in the early morning hours of June 11, 1976. After being informed by neighbors that they heard a scream and seen a young man, approximately five-foot-ten, wearing dungarees and with his shirtsleeves rolled up, leaving the scene, the police conducted general inquiries as to young men who were known to frequent that particular area. These inquiries took place at the police station. One young man said that he knew the victim and that he had seen her sitting on some church steps with a young man in his teens, with dark hair, who was at that time shirtless. Another young man came to the station, one John Carroll, who told the police that he knew the victim and that he had seen her on those church steps with Joseph Meehan. As he was telling the police this, he looked out the window and saw Joseph Meehan hitch-hiking on the street outside. He told the police this, they immediately exited the station, went to Mr. Meehan, told him of their general investigations and asked him to accompany them to the police station. He agreed after first noting that he was on his way to the unemployment office either to pick up his check or to appeal the denial of benefits. He accompanied the police to the station and a Detective Solari began asking him general questions when he noticed what appeared to him was blood on the defendant's sneakers. He mentioned this to the defendant who stated, no, it was mud, but that if it were blood in any event he had gotten the blood in a fight with one George Quish the previous Tuesday. The detective asked Mr. Meehan for the sneaker and he gave it to the detective who left the room. As it happened, Frank Quish was also being questioned at the station at this time and he denied having the fight with Joseph Meehan. Another officer looked at the sneaker and he concluded that it was blood. This was later confirmed by the police chemist that afternoon. Detective Solari returned to the defendant, advised him of his rights under Miranda and advised him that he was under arrest. At 11:20, Officer Kelley commenced an interrogation of the defendant. This interrogation was recorded. The interrogation began with the full recitation of the Miranda rights again, and the defendant responded that he understood them. He did respond, "right," "yes," one word responses, and he agreed to speak about the victim. The defendant first denied he knew her and then agreed that he knew her generally, had seen her around town but that he had last seen her on the previous Tuesday. This is a Friday morning. The officer mentioned the blood on his sneakers and the defendant respond that it had come from a fight on Tuesday. The officer said it was too fresh to have gotten there on Tuesday and the defendant suggested the freshness was due to the fact that he was swimming the day before but that he had last seen her on Tuesday. The officer then advised him that witnesses had seen them together last night. He suggested that this was serious and said, "I think truth is the best thing at this time, the victim is dead and you are under arrest." The defendant said, "Under arrest for what?" And the officer said, "For the death, for the murder, and we have witnesses who saw you together." The defendant then asked if he could see those witnesses and the officer declined to do that at that time. He then admitted that he had in fact been with the victim the previous night, that they had met in a bar, that they had two beers, that they discussed getting some pot or marihuana and that they left the bar around 11:30 or so and had proceeded to the church steps where they sat for fifteen or twenty minutes but then that he had left and the victim had gone in one direction and he had gone in another. After some discussion about what the victim had been wearing at this time, the defendant blurted out, "I was whacked out last night." He then talked about having taken pills, some 15 Valiums of 5 milligrams each, he specified the milligrams, and that they had been drinking beer, but he continued to deny that anything had happened between he and the victim. At this point there is a pause in the interrogation and another detective suggests that the defendant had asked him what bearing it would have if he told them what had happened, what degree it would be. The police responded that they had no control over that, and Sgt. Kelley responded, "I can't promise you anything, I have no jurisdiction over anything like that," that he would inform the District Attorney and the court and defense counsel of cooperation, but said, "I can't say you are going to get a break." He continued, "All I can promise you is that I will make your cooperation known, but again I can't promise you anything." He then continued, "If you wish to tell the truth of what happened, then I can say in all fairness it will probably help your defense. Is there anything else you want to know?" The defendant asked if he could go home and get some clothes and the officer said that he would get them, that the police would get them, and then referring to the drinking of the night before, asked the defendant if he were still high. The defendant responded, "A little jiggy," but then said that he could understand what was going on. The officer again said --
Potter Stewart: The defendant responded what? I didn't hear you.
Barbara A. H. Smith: His words are "A little jiggy" Your Honor. The officer again asked if he wanted to tell him what the story was and the defendant said, "Yes. But if I tell you, is it going to come out in court?" The officer said it will anyway, we have a good case and my suggestion is that the truth is going to make a good defense in this particular case. The defendant responded, "I don't know." The officer asked, "You don't know what? Do you want to tell us about it?" And then said, "Did you say she provoked you? Is that my understanding?" The defendant responded, "Yes." And the officer advised him to tell the story in his own words and the defendant, stating that he had been high on Valium and drunk, stated he flipped out when she made fun of him and then proceeded to confess and describe the events surrounding the killing.
Warren E. Burger: Now this all comes from the tape recording --
Barbara A. H. Smith: It is all on the tape record, Your Honor. While the interrogation --
Byron R. White: How old was this man?
Barbara A. H. Smith: 18 years old.
Potter Stewart: And the victim?
Barbara A. H. Smith: She was somewhat older, I believe. I don't think that came out in the probable cause hearing. Somewhere between 18 and 20 years old I think would be fair to say.
Potter Stewart: Is the transcript from which you have been quoting in the appendix?
Barbara A. H. Smith: Yes, Your Honor, it is, and it is tape recorded.
Byron R. White: How long did this whole process take?
Barbara A. H. Smith: An hour or somewhat less than an hour.
Byron R. White: What is your position with when the duty, the statutory duty to tell him about his right to telephone arose? There was a duty that did --
Barbara A. H. Smith: Yes, there is a duty under Massachusetts law to tell him of the right to use the telephone. I don't think the failure -- and it would appear on the record there was no such advice -- renders the statement involuntary. I also would suggest --
Byron R. White: But my question is under the statute when were the police supposed to have told him?
Barbara A. H. Smith: The police under the statute should have told him --
Byron R. White: At the same time --
Barbara A. H. Smith: -- after he was taken into custody and he had the right to make a phone call I believe within one hour after that time. So that would be -- I would say they should have told him at the initiation --
Byron R. White: When they started to question him.
Barbara A. H. Smith: -- of the questioning.
Byron R. White: Do you mean after he was arrested?
Barbara A. H. Smith: Yes.
Byron R. White: Or taken into custody?
Barbara A. H. Smith: After he was arrested, Your Honor.
Byron R. White: Is that the --
Barbara A. H. Smith: It was found that he voluntarily went to the police station.
Byron R. White: It was only after some questions that he was arrested?
Barbara A. H. Smith: That's correct, Your Honor.
William H. Rehnquist: And that is a state statutory --
Barbara A. H. Smith: That's correct.
Byron R. White: And when did the duty to notify about the telephone --
Barbara A. H. Smith: After the formal --
Byron R. White: -- after the arrest?
Barbara A. H. Smith: After the formal arrest. While this interrogation was in progress, Officer Solari who had received the sneaker from the defendant went to court in order to secure a search warrant. While he was there, he was advised by telephone of the confession and included the fact of the confession in the affidavit to support probable cause for the search warrant, admitting the reference to the bloody sneakers and the other identification of the defendant, a pair of blood-stained dungarees recovered from the defendant's home. At approximately 4:00 p.m., the defendant's mother and brother arrived at the police station and were escorted to the defendant's cell. As they approached he blurted out, "Ma, I didn't mean to hit her so hard." The defendant filed a motion to suppress and in an affidavit stated his grounds, his prior ingestion of alcohol and drugs and that he did not know that he had a right or a need of a lawyer and he was frightened. The Supreme Judicial Court held that the confession must be suppressed as involuntary and that the dungarees must be suppressed on the grounds that the confession was involuntary and therefore directly offensive to the Fifth Amendment, and that the afternoon statement must also be suppressed under the "cat out of the bag" theory. The common law submits that the lower court has misconstrued what is constitutionally permissible police interrogation and it has based its decision on a misconstruction of the scope and applicability of the Fifth Amendment privilege to the context of police interrogation.
Warren E. Burger: We will resume there at 1:00 o'clock, counsel.
Barbara A. H. Smith: Oh, thank you, Your Honor.